<u>a-/5:          F ILE COPY


                               ELECTRONIC RECORD




COA#       11-13-00308-CR                        OFFENSE:       21.1


           Larry Wayne Benton v.
STYLE:     The State of Texas                    COUNTY:        Eastland

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   91st District Court



DATE: 6/18/15                    Publish: NO     TCCASE#:       23111




                        IN THE COURT OF CRIMINAL APPEALS



         Larry Wayne Benton           V.

style:   The State of Texas                          cca#:      PD-0902-15

         PRO SF.                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         f^FcfJ>^1)                                  JUDGE:

DATE:       // \t%1zO/r                              SIGNED:                          PC:

JUDGE:          filA. (MAM*^                         PUBLISH:                         DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD